Bigelow, C. J.
' The objection to the indictment upon which the defendant mainly relies is, that it does not aver that the striking and wounding therein charged were inflicted with the dangerous weapon with which it is averred that the defendant was armed at the time of the commission of the robbery. Or. looking into approved precedents, we do not find such averment to be usual in indictments under statutes similar to our own. For example, under the English statute of 7 Wm. IV. and 1 Viet. c. 87, § 3, which provides for the punishment of robbery by a person armed with any offensive weapon or instrumen who at the time of such robbery shall beat or strike the person robbed, the form of indictment as given in Archb. Grim. PL (13th Lond. ed.) 353, contains no averment that the striking or beating was done with the weapon with which it is also alleged that the defendant was armed. Nor does it appear, by the statement of the evidence necessary to support such an *22indictment, that proof of that fact would be necessary. Ib. Roscoe’s Crim. Ev. 892.
In indictments for robbery by a person armed with a dangerous weapon, with intent to kill or maim the person robbed, it is not necessary to allege either that the assault was committed with the dangerous weapon, or that the intent to kill or maim was to be carried out, in case of resistance, by means of such dangerous weapon. Commonwealth v. Martin, 17 Mass. 359. In Commonwealth v. Gallagher, 6 Met. 565, the indictment was under Rev. Sts. c. 125, § 13, which, with the exception of the punishment affixed to the crime, were the same as Gen. Sts. r. 160, § 22, under which the present indictment was found. There was no averment in that case that the striking or wounding was inflicted with the dangerous weapon with which the defendant was armed. The same objection was taken to the indictment as that now urged by the counsel for the defendant. The case was disposed of on another ground, but no suggestion was made by the court that the objection was well founded. The counsel for the defendant thus failed to furnish us with any authority in support of his position.
■ Upon looking at the language of the statute, we find nothing which renders such averment necessary to show the consummation of the offence. There is no provision, either express or implied, that the striking or wounding is to be inflicted with the weapon with which the robber is armed. The gist of the crime is in committing a robbery while armed with a dangerous weapon, and in striking and wounding the party robbed, by whatever means the blows or wounds may be inflicted. The purpose of the statute is clear. The legislature intended that the actúa.commission of violence by striking or wounding, by a person in the possession of a dangerous weapon, should be regarded as a great aggravation of the crime oí robbery. The statute therefore puts a robbery so committed on the same footing with one where the robber is armed with a dangerous weapon and actually intends to kill or maim the person attacked, if resisted. The reason is obvious. A wound or blow upon the person, however inflicted, would naturally lead to resistance and conflict, in which *23the use of the dangerous weapon with which the robber was armed would be likely to follow, with consequences as serious and dangerous to life and limb as if the robber had originally intended to kill or maim the party robbed, if resistance was offered. The striking and wounding are therefore deemed equivalent to the existence of the actual intent to do great bodily harm. In this view of the scope and purpose of the statute, it is clear that it is not necessary to aver or prove that blows or wounds were inflicted with the weapon with which the robber was armed.
The further objection is urged, that the indictment does not allege that the defendant did strike or wound the prosecutor. But this is not so. The last clause of the indictment, although somewhat inverted by putting the subject before the verb, and inserting between them another distinct averment, does charge that the defendant did strike and wound the person on whom the robbery is alleged to have been committed.-

Exceptions overruled.